Citation Nr: 0708414	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether suspension of the veteran's compensation benefits for 
residuals of a through and through gunshot wound, muscle 
group XXII, was proper.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active duty from November 1965 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Letters mailed to the veteran between 1982 to 1985 
regarding the request for his active military reserve status 
and notifying him that if he did not reply to the letters 
that his compensation benefits would be terminated were not 
mailed to the correct address of record and were returned as 
undeliverable.

2.  The presumption of regularity did not attach regarding 
the VA letters mailed between 1982 and 1985.


CONCLUSION OF LAW

The resumption of compensation benefits for residuals of a 
through and through gunshot wound, muscle group XXII is 
granted effective from February 1, 1983.  38 U.S.C.A. § 51110 
(West 2002); 38 C.F.R. § 3.652 (2006); Ashley v. Derwinski, 2 
Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 
(1994),


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that in August 1977 the veteran was awarded 
service connection for residuals of a gunshot wound to the 
neck, evaluated as 10 percent disabling, effective March 
1977, and that payment of these benefits would be withheld 
until the government recouped the $11,250 in readjustment pay 
that the veteran received.  This notice letter was sent to 
the address of record for the veteran, which was "5333 
Baltimore Drive."  

The record contains a December 1982 letter sent by the RO to 
the veteran requesting information on the veteran's status as 
a military reservist and notifying the veteran that if he did 
not respond to the letter within 60 days, his benefits would 
be suspended.  This letter is addressed to "533 Baltimore 
Drive" (the wrong address and was returned), but there is a 
handwritten note on the letter stating that it was resent to 
the veteran at the "5333 Baltimore Drive" address in 
January 1983.  The Board is troubled by this hand-written 
note because there is no way of knowing when that note was 
placed on that document.

Subsequent to this correspondence, there are carbon copies of 
a February 1983 letter from the RO to the veteran stating 
that because the veteran did not reply to the earlier letter, 
the RO was suspending the veteran's benefits effective 
February 1, 1983.  This letter was also sent to the incorrect 
address of "533 Baltimore Drive."  

An August 1984 letter from the RO to the veteran enclosing a 
document entitled "Declaration of Benefits Received and 
Waivers Instructions" was sent to the "5333 Baltimore 
Drive" address, but the record shows it was returned as 
undeliverable.

A September 1985 letter from the RO was sent to the veteran 
again enclosing a document entitled "Declaration of Benefits 
Received and Waivers Instructions."  This was sent to the 
"5333 Baltimore Drive" address, but the record shows it too 
was returned as undeliverable.

In April 2004, the veteran sent the RO an e-mail message 
asking about the status of his compensation benefits.  By way 
of a June 2004 letter, the RO responded to the veteran's 
request and stated that his VA benefits were suspended on 
November 1, 1985 because his whereabouts were unknown and 
that the status of his recoupment balance was $5,702.67.

A July 2004 rating decision by the RO resumed the 10 percent 
evaluation compensation from April 27, 2004, the date of the 
veteran's e-mail correspondence with the RO.  

During the time the veteran's compensation was suspended 
38 C.F.R. § 3.652 states that individuals to whom benefits 
are being paid are required to certify, when requested, that 
any or all of the eligibility factors which established 
entitlement to the benefit being paid continue to exist.  The 
beneficiary will be advised at the time of the request that 
the certification must be furnished within 60 days from the 
date of the request therefore and that failure to do so will 
result in the reduction or termination of benefits.  
38 C.F.R. § 3.652(a).  If the certification is not received 
within 60 days from the date of the request, the eligibility 
factor(s) for which certification was requested will be 
considered to have ceased to exist as of the end of the month 
in which it was last shown by the evidence of record to have 
existed.  For purposes of this paragraph, the effective date 
of reduction or termination of benefits will be in accordance 
with §§ 3.500 through 3.504 as in effect on the date the 
eligibility factor(s) is considered to have ceased to exist.  
The claimant will be advised of the proposed reduction or 
termination of benefits and the date the proposed action will 
be effective.  An additional 60 days from the date of notice 
of the proposed action will be provided for the claimant to 
respond.  38 C.F.R. § 3.652(a)(1).  If the certification is 
not received within the additional 60 day period, the 
proposed reduction or termination of benefits will be put 
into effect.  38 C.F.R. § 3.652(a)(2).  When the required 
certification is received, benefits will be adjusted in 
accordance with the facts found.  38 C.F.R. § 3.652(b).

The veteran argues that he never received the RO's notice 
letters requesting information regarding his reserve status 
and that he did not receive any letters regarding the 
termination of his compensation.  He argues that he never 
received these letters.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties." See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
found that the presumption of regularity applied to VA 
mailings of notice.  The Court found that the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  This presumption of regularity applies equally to 
VA's mailing of Regional Office (RO) decisions and notices. 
See Ashley, 2 Vet.App. at 309; Mason v. Brown, 8 Vet. App. 
44, 53-55 (1995); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).

The Court has held that VA need only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  See Mindenhall, 7 Vet. App. at 274.  
In Ashley, 2 Vet. App. 307, 308-309 (1992), the Court found 
that, once attached, clear evidence to the contrary is 
required to rebut the presumption of regularity.

In this case, the Board finds that the presumption of 
regularity, as outlined in the cases cited above, does not 
attach.  In this case, the veteran has submitted evidence 
showing that VA had notice of his proper address when letters 
were mailed to him between 1982 and 1985.  He submitted 
evidence showing that VA corresponded with him using a 
Connecticut address in 1978 and continuing into 1986.  The 
letters from 1982 to 1985 used a California address and these 
letters were returned as undeliverable.

Since the letters from 1982-1985 regarding the termination of 
his compensation were not mailed to the veteran's proper 
address that VA had notice of, the termination of his 
compensation was not proper.  Therefore, resumption of his 
compensation benefits is warranted from the date they were 
discontinued.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  


ORDER

Resumption of the 10 percent evaluation for residuals of a 
through and through gunshot wound, muscle group XXII, is 
granted effective from the date it was terminated.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


